Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        October 16, 2018

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 50169-4-II

                               Respondent,

        v.

 CURTIS K. K. ESCALANTE,                                      UNPUBLISHED OPINION

                               Appellant.

       MELNICK, J. — Curtis K. K. Escalante appeals the standard range sentence imposed

following his guilty plea to two counts of human trafficking in the second degree. Escalante

contends the State breached the parties’ plea agreement and the sentencing court abused its

discretion by not considering the mitigating factor he presented in support of an exceptional

sentence downward. We affirm.

                                              FACTS

I.     PLEA AGREEMENT

       The State originally charged Escalante with two counts of human trafficking in the first

degree, one count of kidnapping in the first degree, one count of intimidating a witness, two counts

of promoting commercial sexual abuse of a minor, one count of child molestation in the third

degree, and one count of promoting prostitution in the second degree. The offenses involved

multiple minor victims. One of the victims was A.M.A.
50169-4-II


       Following plea negotiations, Escalante agreed to plead guilty to two counts of human

trafficking in the second degree with the aggravating factor that “any victim was a minor at the

time of the offense.” Clerk’s Papers (CP) 12 & 13. Escalante’s had a standard sentencing range

sentence of 162-216 months. The State agreed to “request 216 mos.” and Escalante was free to

“request exceptional sentence downward.” CP at 18.

       During the guilty plea hearing, the trial court asked Escalante if he understood that the

court did “not have to follow the recommendations of either the State or the defense when

determining [Escalante’s] sentence.” Report of Proceedings (RP) (Feb. 13, 2017) at 16. Escalante

responded, “I understand.” RP (Feb. 13, 2017) at 16.

II.    SENTENCING HEARING

       At the sentencing hearing, the State requested that Escalante be sentenced to the “high end”

of the standard range sentence, or 216 months. RP (Mar. 10, 2017) at 29. In its sentencing

memorandum, the State asserted that “Escalante ha[d] 6 points and a range of 162-216 months”

and recommended a sentence of “216 months.” CP at 69.

       The State stated, “The legislature determined human trafficking in the second degree to be

a Level XII offense, which is equivalent to an assault in the first degree level.” CP at 72. It also

told the court that second degree human trafficking of children “is . . . deplorable” and an aggravating

factor under RCW 9.94A.535(3)(l).1 CP at 72.




1
  RCW 9.94A.535(3)(l) provides that it is an aggravating factor if “[t]he current offense is
trafficking in the first degree or trafficking in the second degree and any victim was a minor at the
time of the offense.”


                                                   2
50169-4-II


       A.M.A. attended the sentencing hearing, but did not want to speak. The State

commented, “I do want to emphasize that I think she is afraid. Why wouldn’t she be, you know,

of [Escalante], of who [he] represent[s], of [his] attitude here today, of not taking responsibility,

of not being contrite and remorseful about what [he] did.” RP (Mar. 10, 2017) at 29.

       Escalante requested an exceptional sentence downward, arguing the victims were willing

participants. The court acknowledged Escalante’s argument and stated that the mitigating factor

was whether, “to a significant degree, the victims were initiator, willing participant, provoker. For

purposes of establishing mitigating circumstances.” RP (Mar. 10, 2017) at 68. The court later

clarified, “With respect to whether or not the victim is a willing initiator, willing participant,

aggressor, or provoker of the incident, again, in a particular crime, one might excuse the

defendant’s conduct at least in some part that it was less immoral because of something like that.”

RP (Mar. 10, 2017) at RP 87-88. The court continued by discussing the age of the victims and

that they “don’t have . . . the developed brain, if you will, to make [good] choices.” RP (Mar. 10,

2017) at 92. Ultimately, the court concluded:

              I don’t think, for instance, that there are mitigating circumstances here
       because I don’t think the kind of willingness, if you will, or able to—willingness to
       cooperate or be an initiator, willing participant, or something applies in the
       circumstances where the victim is a minor at least in these kinds of circumstances.

RP (Mar. 10, 2017) at 93-94. Lastly, the court stated, “Anyway, I don’t think that there is a basis

for an exceptional downward.” RP (Mar. 10, 2017) at 95.

       The sentencing court sentenced Escalante to a standard range sentence of 200 months.

Escalante appeals.




                                                  3
50169-4-II


                                          ANALYSIS

I.     BREACH OF PLEA AGREEMENT

       Escalante argues that the State breached the parties’ plea agreement by (1) arguing that the

penalty for human trafficking is the equivalent of first degree assault; (2) arguing that second

degree human trafficking of minors is an aggravating factor, (3) only tangentially and fleetingly

referring to the State’s 216 month recommendation, and (4) impermissibly speaking on behalf of

A.M.A. We disagree.

       Whether a breach of a plea agreement has occurred is a question of law we review de novo.

State v. Neisler, 191 Wash. App. 259, 265, 361 P.3d 278 (2015). A defendant may raise the issue of

a prosecutor’s breach of a plea agreement for the first time on appeal. State v. Xaviar, 117 Wn.

App. 196, 199, 69 P.3d 901 (2003). Because a defendant gives up important constitutional rights

by agreeing to a plea bargain, due process considerations come into play. State v. Sledge, 133
Wash. 2d 828, 839, 947 P.2d 1199 (1997). “Due process requires a prosecutor to adhere to the terms

of the agreement.” Sledge, 133 Wash. 2d at 839. While the recommendation need not be made

enthusiastically, “the State has a concomitant duty not to undercut the terms of the agreement

explicitly or by conduct evidencing an intent to circumvent the terms of the plea agreement.”

Sledge, 133 Wash. 2d at 840.

       In determining whether a prosecutor has breached a plea agreement’s terms, we review the

sentencing record as a whole using an objective standard. State v. Carreno-Maldonado, 135 Wn.

App. 77, 83, 143 P.3d 343 (2006). “When the prosecutor breaches a plea agreement, the

appropriate remedy is to remand for the defendant to choose whether to withdraw the guilty plea

or specifically enforce the State’s agreement.” State v. Jerde, 93 Wash. App. 774, 782-83, 970 P.2d
781 (1999).



                                                4
50169-4-II


          Escalante argues that the State breached the plea agreement by undermining Escalante’s

argument for an exceptional sentence below the standard range. The record, however, is to the

contrary.

          Escalante agreed to plead guilty to two counts of human trafficking in the second degree,

with the aggravating factor that the victims were minors. The State agreed to drop several charges

and recommend a standard range sentence. The State requested the high end of a standard range

sentence both in its sentencing memorandum and during the sentencing hearing as agreed to in the

plea agreement.

          Additionally, per the plea agreement, Escalante could argue for an exceptional sentence

below the standard range. Nowhere in the plea agreement did the State agree to support an

exceptional sentence. The State does not breach a plea agreement by participating in a sentencing

hearing. State v. Talley, 134 Wash. 2d 176, 187, 949 P.2d 358 (1998). The State properly advocated

for a standard range sentence, as agreed to in the plea agreement, and did not have to join

Escalante’s request for an exceptional sentence. The State’s advocacy regarding the seriousness

of the crimes, the charged aggravating factor to which Escalante admitted, and A.M.A’s reluctance

to speak at the sentencing hearing did not constitute a breach.

          Because the State adhered to the terms of the parties’ plea agreement, Escalante’s argument

fails.2

II.       CONSIDERATION OF MITIGATING FACTOR

          Escalante next argues that the sentencing court abused its discretion by failing to recognize

its own authority to impose an exceptional sentence downward. We disagree.



2
 For this reason, we do not address Escalante’s argument that he is entitled to choose his remedy
on remand.


                                                   5
50169-4-II


       Generally, sentences within the standard sentence range are not appealable. RCW

9.94A.585(1); State v. Osman, 157 Wash. 2d 474, 481, 139 P.3d 334 (2006). A court has discretion

to sentence a defendant within the standard sentence range, and so long as the sentence falls within

the standard sentence range, there can be no abuse of discretion as to the sentence’s length. RCW

9.94A.530(1); State v. Williams, 149 Wash. 2d 143, 146-47, 65 P.3d 1214 (2003). But every

“defendant is entitled to ask the trial court to consider [an exceptional] sentence and to have the

alternative actually considered.” State v. Grayson, 154 Wash. 2d 333, 342, 111 P.3d 1183 (2005).

Thus, a court that refuses categorically to consider such a request abuses its discretion. Grayson,
154 Wash. 2d at 342.

       Escalante requested an exceptional sentence below the standard range because, he argued,

“‘[t]o a significant degree, the victim was an initiator, willing participant, aggressor, or provoker

of the incident.’” CP at 32 (quoting RCW 9.94A.535(1)). At the sentencing hearing, the court

recognized Escalante’s argument that “to a significant degree, the victims were initiator, willing

participant, provoker. For purposes of establishing mitigating circumstances.” RP (Mar. 10, 2017)

at 68. The court later clarified, “With respect to whether or not the victim is a willing initiator,

willing participant, aggressor, or provoker of the incident, again, in a particular crime, one might

excuse the defendant’s conduct at least in some part that it was less immoral because of something

like that.” RP (Mar. 10, 2017) at 87-88. The court continued by discussing the age of the victims

and that they “don’t have . . . the developed brain, if you will, to make [good] choices.” RP (Mar.

10, 2017) at 92. Ultimately, the court concluded, “I don’t think, for instance, that there are

mitigating circumstances here.” RP (Mar. 10, 2017) at 93-94. The court explained “I don’t think

the kind of willingness, if you will, or able to—willingness to cooperate or be an initiator, willing

participant, or something applies in the circumstances where the victim is a minor at least in these



                                                 6
50169-4-II


types of circumstances.” RP (Mar. 10, 2017) at 94. Lastly, the court concluded, “Anyway, I don’t

think that there is a basis for an exceptional downward.” RP (Mar. 10, 2017) at 95.

        The court acknowledged and considered Escalante’s request for an exceptional sentence,

but concluded that based on the victims’ age and immaturity they were not initiators, willing

participants, aggressors, or provokers. Thus, the sentencing court did not fail to recognize the

scope of its discretion, nor did it abuse its discretion.

III.    APPELLATE COSTS

        Escalante asks that we decline to impose appellate costs if the State prevails on appeal. If

the State makes a request for appellate costs, Escalante may challenge that request before a

commissioner of this court under RAP 14.2.2.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                             Melnick, J.

We concur:




        Worswick, P.J.




        Johanson, J.



                                                    7